EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement"), dated as of November 13,
2008, by and between VILLAGEEDOCS, Inc., a Delaware corporation, (the
"Company"), and H. JAY HILL (the "Executive") (together, the "Parties"), hereby
supersedes all previous employment agreements between the Parties.  This
Agreement is intended to comply with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the "Code"), and shall be interpreted
in a manner consistent with that intention.

WHEREAS, the Company, through its wholly-owned subsidiaries, is engaged in the
business of developing and marketing SaaS and customer premises offerings
including, but not limited to, document management, business process management,
unified messaging, municipality applications, and faxing services to
organizations throughout the United States and internationally.

WHEREAS, the Company wishes to emphasize growth through strategic acquisitions;

WHEREAS, the Company wishes to emphasize profitability through focused
management of the Company and its new acquisitions;

WHEREAS, the Executive is currently employed by the Company as its President and
Chief Executive Officer; and

WHEREAS, the Company wishes to assure itself of the continued services of the
Executive for the period provided in this Agreement and the Executive is willing
to serve in the employ of the Company for such period upon the terms and
conditions hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants herein contained, the
parties, intending to be legally bound, hereby agree as follows:

1.                EMPLOYMENT  

1.1.          Terms of Employment.  The Company hereby agrees to employ the
Executive upon the terms and conditions herein contained, and the Executive
hereby agrees to accept such employment for the term described below. The
Executive agrees to serve as the Company's Executive Vice President - Corporate
Development during the term of this Agreement. In such capacity, the Executive
shall have the authorities, functions, powers, duties and responsibilities that
are customarily associated with such positions and as the Company's Board of
Directors (the "Board") may reasonably assign to him from time to time
consistent with such positions. The Company shall use its best efforts to cause
the Executive to be a member of the Board throughout the term of this Agreement
and shall include him in the management slate for election as director.

1.2.          Performance of Duties.  The Executive will devote his full time,
efforts, abilities, and energies to promote the general welfare and interests of
the Company and any related enterprises of the Company.  Upon the Executive
obtaining prior written approval of the Board, such approval to be granted in
the Board's sole and absolute discretion, the Executive may (i) serve or
continue to serve as an officer or on the board of directors of entities that do
not compete with the Company or (ii) serve or continue to serve on the boards or
advisory committees of charitable or other similar organizations.  The Executive
will loyally, conscientiously, and professionally do and perform all duties and
responsibilities of his position, as well as any other duties and
responsibilities as will be reasonably assigned by the Company.  Executive will
strictly adhere to and obey all the Company's rules, policies, procedures,
regulations and guidelines, including but not limited to those contained in the
Company's employee handbook, as well any others that the Company may establish. 
Executive will strictly adhere to all applicable state and/or federal laws
and/or regulations relating to his employment with the Company.

2.                TERM OF AGREEMENT.  The initial term of employment under this
Agreement shall commence as of November 13, 2008 (the "Effective Date") and
shall terminate as of November 12, 2012.  After the expiration of such initial
employment period, the term of the Executive's employment hereunder shall
automatically be extended without further action by the Parties for successive
one (1) year renewal terms, provided that if either party gives the other party
at least one hundred twenty (120) days advance written notice of his or its
intention to not renew this Agreement for an additional term, the Agreement
shall terminate upon the expiration of the current term.  Notwithstanding the
foregoing, the Company shall be entitled to terminate this Agreement as set
forth in Section 5 below.

3.                COMPENSATION

3.1.          Annual Base Salary.  The Executive shall receive an annual base
salary during the first twelve months after the Effective Date at a rate of Two
Hundred Ten Thousand, Dollars ($210,000.00), payable in installments consistent
with the Company's normal payroll schedule.  The Board and/or its Compensation
Committee shall review this base salary at annual intervals, and may adjust the
Executive's annual base salary from time to time as the Board and/or its
Compensation Committee deems to be appropriate; provided, however, that the base
salary for the twelve month period following November 13, 2009 and for each
succeeding twelve-month period shall not be less than 105% of the base salary
for the prior twelve months.

3.2.          Incentive Bonus.  The Executive shall also be eligible to receive
an incentive bonus from the Company based on the Company's performance.  At the
end of each calendar year, commencing with 2008, the Executive will earn a
percentage of the Company's adjusted EBITDA (as determined by the Board and/or
its Compensation Committee utilizing audited financial statements of the
Company).  Any incentive bonus earned by the Executive under this Section 3.2
shall be paid in a lump sum payment after the filing of the Company's Form 10-K
report for such year but in no event later than December 31st of the calendar
year immediately following the calendar year in which such bonus was earned. 
For the calendar years 2008 and 2009, the percentage bonus will be 6% of the
Company's adjusted EBITDA, payable in shares of the Company's common stock.  For
each calendar year subsequent to 2009, the Board will establish the form of
payment and the percentage shortly after the business plan for the year is
presented and accepted.

3.3.          Stock Options.  From time to time, the Executive may be granted
stock options as determined by the Board and/or its Compensation Committee,
which shall be made under the 2002 Equity Incentive Plan.  The Parties shall
enter into separate stock option agreements reflecting the terms of any such
stock option grants.  In the event of any conflict between this Agreement and
any separate stock option agreements reflecting the terms of option grants to
the Executive, the terms of the applicable stock option agreement shall prevail.

3.4.          Participation in Benefit Plans.  The Executive shall be eligible
to participate in the employee benefit plans and programs maintained by the
Company from time to time for its executives, or for its employees generally,
including without limitation any life, medical, dental, accidental and
disability insurance and profit sharing, pension, retirement, savings, stock
option, incentive stock and deferred compensation plans, in accordance with the
terms and conditions as in effect from time to time.

3.5.          Paid Vacation.  The Executive shall be eligible to ratably earn
160 hours of paid vacation, or such greater paid vacation as may be authorized
in the future by the Board and/or its Compensation Committee) during each full
year during the term of this Agreement and any extensions thereof, prorated for
partial years, with no accrual cap.

3.6.          Additional Benefits. In addition to the benefits provided pursuant
to the preceding paragraphs of this Agreement, the Executive shall be eligible
to participate in such other executive compensation and retirement plans of the
Company as are applicable generally to other officers, and in such welfare
benefit plans, programs, practices and policies of the Company as are generally
applicable to other key employees.

3.7.          Withholdings.  The Company shall, to the extent permitted by law,
have the right to withhold and deduct from any payment hereunder any federal,
state or local taxes of any kind required by law to be withheld with respect to
any such payment.

4.                BUSINESS EXPENSES.  Subject to compliance with the Company's
policies regarding substantiation and verification of business expenses,
Executive is authorized to incur on behalf on the Company, and the Company will
pay, or reimburse Executive for, all customary and reasonable expenses incurred
in connection with the performance of duties hereunder or for promoting,
pursuing or otherwise furthering the business of the Company or any of its
subsidiaries, including reasonable expenses for travel, entertainment of
business associates, service and usage charges for business use of cellular
phones and similar items.

5.                TERMINATION 

5.1.          Payment Upon Termination For Any Reason. Upon termination for any
reason, the Executive shall receive all salary, accrued vacation, payment of
valid unreimbursed expenses and vested benefits earned by the Executive as of
the Termination Date (as such term is defined in Section 5.7).  The Executive
shall also receive any nonforfeitable benefits already earned and payable to him
under the terms of any deferred compensation, incentive or other benefit plan
maintained by the Company, payable in accordance with the terms of the
applicable plan.

5.2.          Termination Based on Death.  In the event of the Executive's
termination based on the death of the Executive, this Agreement will terminate
automatically and Executive will not be eligible to receive any severance pay.

5.3.          Termination Based on Disability.  In the event of Executive's
disability, the Company will thereafter have the right, upon written notice to
Executive, to terminate this Agreement, in which case the Termination Date will
be the date of such written notice to the Executive.  As used herein, the term
"disability" will mean that the Executive is either (a) unable to engage in any
substantial gainful activity (including, without limitation, the Executive's
ability to perform the essential functions of his position, with or without
reasonable accommodation) by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuation period of not less than 12 months (or, if longer, for a
period beyond any protected leave to which the Executive is entitled under
applicable law and the Company's policies), or (b) by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under an accident and health plan covering employees of the
Company.  The Company will provide all applicable legally-required leaves to the
Executive under the terms of this Agreement and applicable law. 

The Executive or the Executive's duly authorized representative may furnish
evidence and/or appropriate medical authority to assist the Board in making a
determination of disability under this Agreement; provided, however, the
determination of whether the Executive is disabled shall be made by the Board in
its sole and absolute discretion, and any such determination shall be conclusive
and binding on all persons.  Upon such termination, the Company shall pay to the
Executive a monthly disability benefit equal to one-twelfth (1/12th) of his
current annual base salary at the time he is determined to be disabled.  Payment
of such disability benefit shall commence on the last day of the month following
the Termination Date and cease with (i) the month in which the Executive returns
to active employment, either with the Company or otherwise, or the latest of
(ii) the end of the initial term of this Agreement, or the current renewal term,
as the case may be, or (iii) the twenty-fourth month after the Termination Date.
Any amounts payable under this Section 5.3 shall be reduced by any amounts paid
to the Executive under any long-term disability plan or other disability program
or insurance policies maintained or provided by the Company.  In the event of
the Executive's termination based on the disability of the Executive, the
Executive will not be eligible to receive any severance pay.

5.4.          Termination for Cause.  If the Executive's employment is
terminated by the Company for Cause, this Agreement will terminate
automatically, and the Executive will not be eligible to receive any severance
pay.  As used herein, the term "Cause" shall be limited to (i) any action by the
Executive involving willful disloyalty to the Company, such as embezzlement,
fraud, misappropriation of corporate assets or a breach of the covenants set
forth in Section 8 below; or (ii) the Executive being convicted of a felony; or
(iii) the Executive being convicted of any lesser crime or offense committed in
connection with the performance of his duties hereunder or involving fraud,
dishonesty or moral turpitude; or (iv) the intentional gross misconduct or
willful gross neglect of the Executive in carrying out his duties hereunder
resulting in material economic harm to the Company (other than resulting from
the Executive's incapacity due to physical or mental disability) if Executive
acted without a good faith belief that the act or omission was in the best
interest of the Company. Notwithstanding the foregoing, no termination pursuant
to this Section 5.4 shall be treated as termination for Cause unless the Board
has provided the Executive with prior written notice specifying in reasonable
detail the alleged Cause event and providing the Executive thirty (30) days to
cure and correct such alleged Cause event, if possible.

5.5.          Termination Without Cause.  If the Executive's employment is
terminated by the Company without Cause, this Agreement will terminate
automatically, and the Company will pay severance as a result of the involuntary
termination to the Executive in the amount of twice the Executive's annual base
salary, as in effect immediately prior to the Termination Date.  Any severance
pay under this Section 5.5 shall be paid to the Executive in substantially equal
monthly installments over a twelve (12) month period commencing on the thirtieth
(30th) day following the Termination Date.  In addition, the vesting of any
restricted stock, stock options or other awards granted to the Executive under
the terms of the Company's stock plan or any written agreement with the
Executive shall become immediately vested in full and, in the case of stock
options, exercisable in full.  The Executive shall also be permitted to continue
to participate, at the Company's expense, in all benefit and insurance plans,
coverage and programs in which he was participating in for a period of one (1)
year; provided, that, the Executive's continued participation in such benefit
and insurance plans, coverage and programs is permissible under (i) the
governing documents of such plans, coverage and programs, and (ii) applicable
laws.  The Executive shall not be required to mitigate the amount of any payment
or benefit contemplated by this paragraph. 

5.6.          Voluntary Termination.  If the Executive voluntarily terminates
his employment with the Company for any reason, this Agreement will terminate
automatically, and Executive will not be eligible to receive any severance pay. 
For purposes of this Agreement, a resignation by the Executive shall not be
deemed to be voluntary, but shall be deemed an involuntary termination as
described in Section 5.5, if the Executive resigns due to any one of the
following conditions arising without the consent of the Executive, (i) he is
assigned to a position other than President and Chief Executive Officer of the
Company (other than for Cause, or by reason of permanent disability), (ii) a
material diminution in his authority, duties and responsibilities, (iii) he is
transferred to a geographic location of employment more than 20 miles from the
current location of employment, which represents a material change in the
location at which the Executive must perform services to the Company, and (iv)
he is directed to report to anyone other than the Board; provided, however, that
the Executive must notify the Company in writing within 30 days of the initial
existence of the condition described in (i) through (iv) above, the Company
fails to remedy the condition within 30 days upon receipt of such written notice
from the Executive and the Executive terminates his employment on the thirtieth
(30th) day following the Company's failure to remedy the condition.

5.7.          Effect of Termination.  Unless the Company requests otherwise,
upon termination of the Executive's employment for any reason, Executive shall
be deemed to have immediately resigned from all positions as an employee,
officer and/or director with the Company, and any of its affiliates, as of the
Executive's last day of employment (the "Termination Date"). 

6.                EFFECT OF CHANGE IN CORPORATE CONTROL

6.1.          In the event of a Change in Corporate Control, the vesting of any
restricted stock, stock options or other awards granted to the Executive under
the terms of the Company's stock plans or any written agreement with Executive
shall become immediately vested in full and, in the case of stock options,
exercisable in full.

6.2.          In addition, if at any time during the period of twelve (12)
consecutive months on or following the occurrence of a Change in Corporate
Control, the Executive is involuntarily terminated by the Company as described
in Section 5.5, then in lieu of the severance pay under Section 5.5, the
Executive shall be eligible to receive as severance pay from the Company a cash
lump sum payment equal to the sum of (i) 200% of the Executive's annual base
salary in effect at the time of the Change in Corporate Control, plus (ii) 200%
of the annual bonus paid to the Executive with respect to the last calendar year
of the Company ending prior to the Change in Corporate Control.  Any severance
pay provided under this Section 6.2 shall be paid to the Executive on the
thirtieth (30th) day following the Termination Date. 

6.3.          As used herein  a "Change in Corporate Control" shall include any
of the following events: (a) The acquisition in one or more transactions of more
than fifty percent (50%) of the Company's outstanding Common Stock by any
corporation, or other person or group (within the meaning of Section 14(d)(3) of
the Securities Exchange Act of 1934, as amended); (b) Any merger or
consolidation of the Company into or with another corporation in which the
Company is not the surviving entity, or any transfer or sale of substantially
all of the assets of the Company or any merger or consolidation of the Company
into or with another corporation in which the Company is the surviving entity
and, in connection with such merger or consolidation, all or part of the
outstanding shares of Common Stock shall be changed into or exchanged for other
stock or securities of any other person, or cash, or any other property.

Notwithstanding any provision in the Agreement to the contrary, if any payment
under Section 6.2 would result in the imposition of taxes under Code Section
409A, such payment shall not be made until and unless the Change in Corporate
Control also qualifies as a 'change in the ownership of a corporation,' a
'change in the effective control of a corporation' or a 'change in the ownership
of a substantial portion of a corporation's assets,' as such terms are defined
under Code Section 409A (each a "409A Change in Control Event").  If a Change in
Corporate Control does not so qualify as a 409A Change in Control Event, then
the Executive shall be eligible to receive severance upon an involuntary
termination under Section 5.5.

6.4.          In the event that any payment or benefits received or to be
received by Executive pursuant to this Agreement ("Benefits") would (i)
constitute a "parachute payment" within the meaning of Code Section 280G, or any
comparable successor provisions, and (ii) but for this subsection, would be
subject to the excise tax imposed by Code Section 4999, or any comparable
successor provisions (the "Excise Tax"), then benefits to which Executive will
be eligible pursuant to this Section 7 (the "Benefits") shall be either: (i)
provided to Executive in full, or (ii) provided to Executive as to such lesser
extent which would result in no portion of such benefits being subject to the
Excise Tax, whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, the
Excise Tax, and any other applicable taxes, results in the receipt by Executive,
on an after-tax basis, of the greatest amount of benefits, notwithstanding that
all or some portion of such benefits may be taxable under the Excise Tax. Unless
the Company and Executive otherwise agree in writing, any determination required
under this subsection shall be made in writing in good faith by an accountant
selected by the mutual agreement of Executive and the Company (the
"Accountant"). The Company shall bear all costs the Accountant may reasonably
incur in connection with any calculations contemplated by this subsection.

7.                EFFECT OF NON RENEWAL OF AGREEMENT. 

7.1.          If one hundred twenty (120) days prior to the end of the initial
term or renewal term of this Agreement, the Executive has not received a renewal
offer consistent with the terms of this Agreement, it shall be considered a
non-renewal of the Agreement as of the end of the term; provided, that, the
Executive continues to render services to the Company through the end of the
term.

7.2.          In the event of a non-renewal of the Agreement, the Executive
will: (i) vest as to 50% of any unvested portion of any stock options granted
Executive prior to this Agreement and shall have a period to exercise the newly
vested options that is the lesser of (a) seven (7) years, or (b) the maximum
time permissible without causing an extension of a stock right under Code
Section 409A; and (ii) have a modified term of the Covenant Not To Solicit to be
equal to the number of months of severance pay granted, but not to be reduced to
less than twelve (12) months; (iii) be eligible to receive his base salary
contingent on the Executive continuing to render services to the Company through
the end of the term.  The Executive shall also receive any nonforfeitable
benefits already earned and payable to him under the terms of any deferred
compensation, incentive or other benefit plan maintained by the Company, payable
in accordance with the terms of the applicable plan.  

7.3.          In the event of a non-renewal of the Agreement, the Executive
shall also be eligible to receive severance pay from the Company in the amount
of the Executive's annual base salary, as in effect immediately prior to the
Termination Date.  Any severance pay under this Section 7.3 shall be paid to the
Executive in substantially equal monthly installments over a twelve (12) month
period commencing on the thirtieth (30th) day following the Termination Date. 

8.                PROPRIETARY INFORMATION

8.1.          Confidential Information.  As set forth in the Agreement,
"Confidential Information" is defined as the Company's confidential and
proprietary business information, including but not limited to the Company's
products, services, customers, contracts, fees, prices, costs, business affairs,
marketing, accounting, financial statements, employees, research, inventions,
data, software, and any other confidential and proprietary business information
of any kind, nature or description, tangible or intangible, in whatever form. 
The Executive acknowledges that he has been and will be making use of, acquiring
and/or adding to Confidential Information.  The Confidential Information is and
will remain the sole and exclusive property of the Company.  The Executive will
not at any time use, divulge, disclose or communicate, either directly or
indirectly, in any manner whatsoever, any Confidential Information to any person
or business entity, or remove from the premises of the Company any Confidential
Information in whatever form, without the prior written authorization of the
Board, unless required for Executive to perform the essential functions of his
position with the Company while employed by the Company. The Executive further
represents and warrants that he does not possess any confidential, proprietary
business information and/or trade secrets belonging to any other employer,
person and/or entity, and that he will not use any confidential, proprietary
business information and/or trade secrets belonging to any other employer,
person and/or entity in connection with his employment with the Company.

8.2.          Unfair Competition.  While employed by the Company, Executive will
not, directly or indirectly, own an interest in, operate, join, control,
participate in, or be an officer, director, agent, independent contractor,
partner, shareholder, or principal of any person or business entity which,
directly or indirectly, competes with the Company.  While employed by the
Company, Executive will not (1) undertake the planning of or organization of any
business activity competitive with the Company's business, or combine or
conspire with other employees or any third party for the purpose of organizing
any such competitive business activity, (2) interfere with or disrupt, or
attempt to interfere with or disrupt, any business relationship, contractual or
otherwise, between the Company and any other party, including clients or
prospective clients, suppliers, agents or employees of the Company, and/or (3)
solicit, induce or influence, or seek to induce or influence, any customer or
prospective customer of the Company for the purpose of promoting or selling any
products or services competitive with those of the Company, directly or
indirectly, or by action in concert with others.  The Executive may not hold or
being beneficially interested in more than 5% of any single class of shares or
securities of a corporation which are traded on a recognized public stock
exchange.

8.3.          Solicitation.  While employed by the Company, and for a period of
two (2) years after termination of this Agreement for whatever reason, the
Executive will not, directly or indirectly, solicit, induce or influence, and/or
seek to induce or influence, any person who is engaged as a regular, temporary,
introductory, full time or part time employee, agent, or independent contractor
by the Company to terminate his or her employment or engagement with the Company
for any reason.

8.4.          Injunctive Relief.  The Executive acknowledges that the violation
of any provision of Section 8 of this Agreement would cause substantial injury
to the Company and that the Company would not have entered into this Agreement
without such restrictions.  In the event of violation of any such provision, the
Company will be entitled, without bond of any kind, to injunctive relief and an
accounting of profits, compensation, remuneration or other benefits received by
the Executive, in addition to any other contractual, legal or equitable rights,
damages or remedies available.

8.5.          Survivorship.  The Executive agrees that his obligations under
Section 8 of this Agreement will survive the termination of the Agreement for
any reason.

9.                DELAYED PAYMENTS UNDER CODE SECTION 409A.  Notwithstanding any
provision in the Agreement to the contrary, if upon the Executive's "separation
from service" within the meaning of Code Section 409A, he is then a "specified
employee" (as defined in Code Section 409A), then to the extent necessary to
comply with Code Section 409A and avoid the imposition of taxes under Code
Section 409A, the Company shall defer payment of "nonqualified deferred
compensation" subject to Code Section 409A payable as a result of and within six
(6) months following such separation from service under this Agreement until the
earlier of (i) the first business day of the seventh month following the
Executive's separation from service, or (ii) ten (10) days after the Company
receives notification of the Executive's death.  Any such delayed payments shall
be made without interest.

10.             BOOKS AND RECORDS.  Upon the termination of this Agreement or
the Executive's employment with the Company, or at any other time as required by
the Company, Executive will immediately surrender to the Company all Company
property, including but not limited to Confidential Information, keys, key
cards, computers, telephones, pagers, credit cards, automobiles, equipment,
and/or other similar property of  the Company.

11.             REPRESENTATIONS.  The Executive represents that he is not bound
by any agreement with any other employer, person and/or entity which in any way
limits his ability to work for the Company or that would be breached as a result
of the Executive's and/or the Company's performance of all of the terms of this
Agreement. 

12.             SEVERABILITY.  It is the desire and intent of the Parties that
the provisions of this Agreement will be enforced to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought.  Accordingly, in the event that any one or more of
the provisions of this Agreement will be held invalid, illegal, or unenforceable
by a court of competent jurisdiction, the validity, legality, and enforceability
of the remaining provisions contained herein will not in any way be affected
thereby.

13.             ASSIGNMENT.  The Company has the right to assign this Agreement,
as well as its rights and obligations hereunder, to any corporation or other
entity with or into which the Company may hereafter merge or consolidate, or to
which the Company may transfer all or substantially all of its assets, provided
such corporation or other entity assumes all of the Company's obligations
hereunder. Executive cannot assign this Agreement, in whole or in part, because
it is a contract for personal services.

14.             ENTIRE AGREEMENT.  This Agreement represents the entire
agreement of the Parties and shall supersede any prior agreements and any other
previous contracts, arrangements or understandings between the Company and the
Executive related to employment or with respect to the subject matter herein,
including, without limitation, the employment agreement entered into between the
Parties, dated as of June 10, 2004, as such agreement was subsequently amended.
The Agreement may be amended at any time by mutual written agreement of the
Parties hereto.

15.             HEADINGS.  The headings contained in this Agreement are included
for convenience only and no such heading shall in any way alter the meaning of
any provision.

16.             WAIVER.  No breach of any provision hereof can be waived unless
in writing.  Waiver of any one breach of any provision hereof will not be deemed
to be a waiver of any other breach of the same or any other provision of this
Agreement.

17.             DRAFTING.  This Agreement will be construed in accordance with
its fair meaning as if prepared by all Parties hereto, and will not be
interpreted against either party on the basis that it was prepared by one party
or the other.

18.             NOTICES.  Any notice required or permitted to be given under
this Agreement shall be in writing and delivered in person or sent by registered
or certified United States mail, postage and fees prepaid, to the addresses of
the Parties set forth below, or such other address as shall be furnished by
notice hereunder by any such party:

To The Company:         Board of Directors of VillageEDOCS, Inc.

                                    1401 N. Tustin Ave., Suite 230

                                    Santa Ana, CA  92705

 

                                   

To Executive:               _________________________

                                    _________________________

 

No failure or refusal to accept delivery of any envelope containing such notice
shall affect the validity of such notice or the giving thereof.

 

19.             COUNTERPARTS.  This Agreement may be executed. in two (2)
counterparts, each of which shall be considered an original. 

20.             FACSIMILE SIGNATURE.  A party's signature by facsimile on the
Agreement will have the sane binding force and effect as a party's original
signature on the Agreement.

21.             GOVERNING LAW.  The validity, interpretation, construction and
enforcement of this Agreement will be governed by the laws of the State of
California, without regard to any choice of law principles.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Executive has hereunto set his hand, as of the day and year first above
written.

 

VILLAGEEDOCS, INC.

 

 

By:                                                                 

Name:

Title:

EXECUTIVE:

 

 

                                                                       

H. Jay Hill

 